Citation Nr: 0304769	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant is the widow of a person who is not shown to 
have served on active duty.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an adverse decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, in June 2001, which denied her 
claim of entitlement to VA death benefits.


FINDING OF FACT

It is certified that the appellant's spouse had no recognized 
active duty service.


CONCLUSION OF LAW

The appellant's deceased spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant's spouse died in August 1993.

The appellant submitted a copy of her spouse's Personal 
Record, certification dated February 1999 from the Adjutant 
General, Armed Forces of the Philippines showing his USAFFE 
service from December 1941 to March 1946, and Affidavit for 
Philippine Army Personnel submitted in March 2002.  The 
Personal Record indicates that the appellant's spouse served 
in Co. E 2nd Bn 42nd Infantry Division.  The certification 
from the Adjutant General, Armed Forces of the Philippines 
indicated that the appellant's spouse served in E Co. 2nd Bn 
42nd Infantry 41st Division and joined the Death March from 
April 10, 1942 to April 14, 1942.  The affidavit indicates 
that the appellant's spouse entered service in August 1941 
and was processed out of service in April 1945.  He further 
stated that he had not attended cultural and spiritual 
training in Tagaytay, Cavite.

The appellant submitted her spouse's death certificate 
showing that he died of congestive heart failure, cardio 
vascular disease.

A response from the Adjutant General, Armed Forces of the 
Philippines dated December 2000 showed no record of Form 23 
processing affidavit, physical examinations, or in-service 
medical treatments of the appellant's spouse.  

Responses from the United States Army Reserve Personnel 
Center (ARPERCEN) dated June and August 2001 indicated that 
the subject individual had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

At her April 2002 RO hearing, the appellant had no evidence 
to present and asked for a favorable reconsideration of her 
claim and insisted that her husband served during the war.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes a Personal Record; 
certification dated February 1999 from the Adjutant General, 
Armed Forces of the Philippines; Affidavit for Philippine 
Army Personnel submitted in March 2002; death certificate; 
response from the Adjutant General, Armed Forces of the 
Philippines dated December 2000; negative certifications of 
subject's military service issued by the U.S. Department of 
the Army in June and August 2001; transcript of RO hearing 
dated April 2002.  No additional pertinent evidence has been 
identified by the appellant.  Additionally, the record shows 
that the appellant has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to the benefit at issue.  The discussions in the decision, 
statement of the case, and supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  In 
August 2000, the RO informed the appellant of the information 
needed by the VA to process her claim.  In November 2000, the 
RO informed the appellant that certification from the United 
States Army Reserve Personnel Center (ARPERCEN) would have to 
be secured.  In addition, the appellant was asked to submit 
additional medical and lay evidence in support of her claim.  

The appellant has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  The 
decision in this case turns on the nature of the service of 
the appellant's spouse, which is not in dispute, and the 
provisions of applicable laws and regulations, which are also 
clear.  In the circumstances of this case, a remand would 
serve no useful purpose because the same law that binds the 
Board would bind the RO and its decision could be no 
different from the decision reached herein.  See Sabonis v. 
Brown, 6 Vet. App. 426. 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
For these reasons, further development is not needed to meet 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. § 3.1(d).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States. 
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946. 38 C.F.R. § 3.9(a).  The active service in the 
guerrilla forces will be the period certified by the service 
department. 38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203.

Analysis

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including as a guerrilla, in the service 
of the United States Armed Forces.  It is noted that, 
although the appellant claims her spouse served from 1941 to 
1946 and has submitted certain documents in support of the 
contention, ARPERCEN was provided accurate information 
regarding the appellant's spouse and has certified that he 
had no qualifying service. The Board is bound by the finding 
of the service department.  The affidavit the appellant 
submitted to establish her spouse's service is undated and is 
not shown to be a document issued by the service department.  
The service department also did not issue the Personal Record 
or the certification from the Adjutant General, Armed Forces 
of the Philippines.  Consequently, they may not reasonably be 
found to be genuine and adequate to establish service.  
Without qualifying service the appellant's spouse is not a 
veteran, and she is not entitled to VA benefits based on his 
being a veteran.  The law is dispositive, and the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis, 6 Vet. App. 430 (1994).


ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

